                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

JAMES SEAMON MURPHY,

         Plaintiff,

v.                                 Civil Action No. 2:18-cv-00688

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

         Defendant.

                  MEMORANDUM OPINION AND ORDER



         Pending are the objections to the Magistrate Judge’s

Proposed Findings and Recommendation (“PF&R”), filed by the

plaintiff, James Seamon Murphy (“Claimant”), on October 16,

2018.


                         I. Procedural History



         On April 27, 2018, Claimant instituted this civil

action pursuant to 42 U.S.C. § 405(g).     Claimant seeks judicial

review of defendant Nancy A. Berryhill’s (“Commissioner”)

administrative decision, which denied his application for

disability insurance benefits and supplemental security income.


         This action was referred to United States Magistrate

Judge Omar J. Aboulhosn for consideration in accordance with 28
U.S.C. § 636(b)(1)(B) and the standing order in this district.

Claimant and the Commissioner have filed cross motions for

judgment on the pleadings.


                      II. Standard of Review



         The court reviews de novo those portions of the

magistrate judge’s PF&R to which objections are timely filed.

28 U.S.C. §636(b)(1)(B); see Orpiano v. Johnson, 687 F.2d 44, 47

(4th Cir. 1982).   On the other hand, the standard for review of

the Commissioner’s decision is rather deferential to the

Commissioner under the Social Security Act, for “a reviewing

court must ‘uphold the determination when an ALJ has applied

correct legal standards and the ALJ’s factual findings are

supported by substantial evidence.’”   Brown v. Comm’r Soc. Sec.

Admin., 873 F.3d 251, 267 (4th Cir. 2017) (quoting Preston v.

Heckler, 769 F.2d 988, 990 (4th Cir. 1985)); see 42 U.S.C. §

405(g); Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974)

(stating that the court must scrutinize the record as a whole to

determine whether the conclusions reached are supported by

substantial evidence).   Substantial evidence is that which “a

reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971)

(internal citations omitted); accord Brown, 873, F.3d at 267.



                                 2
                            I. The Objections



           Claimant advances three objections.          First, he claims

the magistrate judge misapplies the Commissioner’s “rules and

regulations” in concluding that the finding of the

Administrative Law Judge (“ALJ”) at step four of the sequential

evaluation process – that the Claimant’s impairments do not

prevent his performance of past relevant work - was supported by

substantial evidence.1      Second, Claimant asserts that the

magistrate judge “erred in distinguishing applicable case law”

in finding that the ALJ “properly considered” the Claimant’s

obesity at each step of the sequential process.           Third, he

claims the ALJ improperly discredited the medical opinion of Dr.

Boukhemis, who deemed the Claimant limited to light work.             Obj.

5-6.




1 The Social Security regulations establish a “sequential evaluation” for the
adjudication of disability claims. 20 C.F.R. § 404.1520. The first step or
inquiry under the sequence is whether the claimant is currently engaged in
substantial gainful employment. Id. § 404.1520(b). If not, the second
inquiry is whether claimant suffers from a severe impairment. Id. §
404.1520(c). If a severe impairment exists, the third inquiry is whether the
impairment meets any of the impairments listed in Appendix 1 to Subpart P of
the Administrative Regulations No. 4. Id. § 404.1520(d). If it does, the
claimant is found disabled and awarded benefits. Id. If it does not, the
fourth inquiry is whether the claimant’s impairments prevent the performance
of past relevant work. Id. § 404.1520(f). In satisfying step four, the
claimant establishes a prima facie case of disability. Hall v. Harris, 658
F.2d 260, 264 (4th Cir. 1981).

                                      3
A. First Objection


          Claimant asserts that the magistrate judge

“misunderst[ood]” the sequential evaluation process in

recommending that the ALJ’s step four finding was supported by

substantial evidence.   Obj. 2.   In so arguing,   Claimant objects

to the magistrate judge’s conclusion that “it was reasonable for

the ALJ to infer that Claimant retained the capacity to perform

his past relevant work as a truck driver/operator owner, which

is buttressed by the fact that he actually returned to the same

job despite his longstanding physical and mental impairments.”

Obj. 2.   He further insists that the ALJ was required to “pose[]

the controlling RFC as a hypothetical to the vocational expert,

[] discuss[] the mental demands of Murphy’s past work with the

vocational expert at the hearing, and [] add[] the vocational

expert’s . . . summary [of Claimant’s past work] to the

administrative record” in performing the “requisite analysis . .

. at step four.”   Obj. 2, 4.


          The Claimant’s first objection is without merit.

Although the magistrate judge recognizes the reasonableness of

the ALJ’s inference that, inasmuch as the Claimant alleges an

onset date of May 31, 2014, but returned to the same job from

October 2015 to May 2016 for Penske Trucking and then from June

2016 to December 13, 2016 for U.S. Express, Claimant retained

                                  4
the capacity to perform his past relevant work despite his

alleged impairments, the magistrate judge notes that the ALJ

considered the entire record in making her final determination

that Claimant is not disabled.   See PF&R 9, 22-24.    Moreover,

the magistrate judge understandably emphasizes the ALJ’s

inference inasmuch as the Fourth Circuit has held that denial of

disability benefits is proper where “[t]he evidence reveals that

the [impairment] is one of long standing and [where] claimant

has worked regularly for many years affected to virtually the

same extent as at present.”   Cauthen v. Finch, 426 F.2d 891, 892

(4th Cir. 1970).   See also SSR 82-61, 1982 WL 31387, at *2

(“[W]here the evidence shows that a claimant retains the RFC to

perform the functional demands and job duties of a particular

past relevant job as he or she actually performed it, the

claimant should be found to be ‘not disabled.’”).     As the

magistrate judge correctly notes in his PF&R, the ALJ

acknowledged that Claimant returned to his past relevant work as

a truck driver, and that there was no evidence that he performed

this job any differently from before or prior to May 2014.     See

PF&R 23.


           Further, Claimant fails to cite any authority in

support of his contention that, in order to perform the

requisite analysis at step four, the ALJ was required, at the


                                 5
hearing, to pose a hypothetical question to the vocational

expert that included the controlling RFC and the physical and

mental demands of Claimant’s past work, and also add the

vocational expert’s summary of Claimant’s past work to the

administrative record.2      As the magistrate judge correctly

explains in his PF&R, “[t]he colloquy between the ALJ and the

vocational expert at the hearing was indeed brief,” however, the

ALJ made several findings of fact at step four, which “[c]learly

relied on other evidence besides the vocational expert’s

identification of Claimant’s past work, the most salient fact

being that Claimant returned to his past relevant work after his

alleged onset date.”      PF&R 26-27.     In so doing, the ALJ complied

with SSR 82-62, and thus committed no error of law.


B. Second Objection


            Pursuant to his second objection, Claimant raises

essentially the same argument as he does in his brief in support

of judgment on the pleadings, that Claimant’s obesity was not

“adequately consider[ed]” by the ALJ in the four-step sequential



2 Notably, the Commissioner points out that at the administrative hearing, the
ALJ questioned the vocational expert (VE) about the work summary. Counsel
for Claimant neither objected to the VE’s testimony, nor did he request that
the work summary be made part of the record (Tr. 43-45). During the course of
these proceedings, the magistrate judge contacted counsel for the
Commissioner to request that the past work summary be made part of the
record. The Commissioner submitted the past work summary, which is consistent
with the VE’s testimony (Tr. 43-44), to the court by way of Supplemental
Transcript (Docket Entry No. 19). Def.’s Resp. in Opp. Mot. J. Pleadings 2.

                                      6
analysis.   Claimant appears to contend that the magistrate

judge’s choice to distinguish the case relied upon by the

Claimant, Winston v. Astrue, 2012 WL 4086448, at *1 (E.D. N.C.

2012), from the instant matter is irrelevant in light of the

ALJ’s alleged duty to give Claimant’s obesity more weight in his

disability determination.   Because of this, Claimant asserts the

magistrate judge erred.


            This argument is of little moment.   The magistrate

judge’s ultimate conclusion that the ALJ properly applied the

law in finding that Claimant was not disabled is not erroneous.

As the magistrate judge correctly notes in his PF&R, the ALJ

complied with SSR 02-1p in considering Claimant’s obesity.        The

ALJ determined that in addition to “[a]ll other allegations of

impairment found in the record, including but not limited to . .

. obesity (with body mass index (BMI) of 41.1 (Exhibit 4F/91),”

these impairments were not disabling.   Rather, the ALJ found

those impairments

    are non-severe and/or not medically determinable as
    they are responsive to treatment, cause no more than
    minimally vocationally relevant limitations, did not
    last or are not expected to last at a “severe” level
    for a continuous period of 12 months or expected to
    result in death, or are not properly diagnosed by an
    acceptable medical source and/or pursuant to
    regulatory requirements.




                                 7
PF&R 27-28 (quoting Tr. At 18).       As he magistrate judge

concluded, the ALJ’s consideration of Claimant’s obesity “does

not run afoul [of] SSR 02-1p.”    PF&R 31.


C. Third Objection


          Finally, Claimant asserts that the magistrate judge

“repeat[ed] the ALJ’s errors in evaluating” the medical opinion

of Dr. Boukhemis, who deemed him limited to a light exertion

level of work.   See Obj. 6; PF&R 28.      Specifically, Claimant

maintains that the ALJ improperly discredited Dr. Boukhemis’s

opinion, and by failing to specify the medical evidence that

conflicted with that opinion or address whether Claimant could

perform the requirements of medium work without any additional

postural or environmental limitations, the ALJ did not

“adequately explain her obvious rejection.”       Pl.’s Mot. J.

Pleadings at 13-14; Obj. 6.   Thus, he claims that the ALJ’s

finding of no diability was not based on substantial evidence.

Obj. 6.


          As the magistrate judge explained in his PF&R,

however, the ALJ considered Dr. Boukhemis’s opinion, compared it

with the other medical evidence of the record, and most notably,

acknowledged that the Claimant performed his past relevant work

“at the medium exertional level for over a year after Dr.

Boukhemis issued his medical opinion.”       PF&R 31-32 (emphasis in
                                  8
original).   More particularly, the ALJ “explicitly noted that

treatment records showed that Claimant received conservative

care and that he returned his pain medications back to his

treating source in June 2015, which again occurred after Dr.

Boukhemis rendered his opinion.”     Id. at 35.   She also noted

that despite findings of shoulder strain and ankle swelling, the

objective evidence did not show that Claimant was limited to

light work, that although there were findings of degenerative

changes in Claimant’s spine, there was “no degree of curvature

given,” and ultimately, that Claimant “worked full-time after

the alleged onset date performing work at the medium exertional

level for more than one year.”   Id.    As the magistrate judge

correctly observed, “[i]n finding that the evidence of record

does not support Dr. Boukhemis’s opinion that Claimant is

limited to light work, the ALJ assigning ‘some weight’ does not

offend the Regulations given the circumstances in this case.”

Id. at 32.


          Notably, Dr. Boukhemis was not a treating physician or

examiner of the Claimant.   Tr. at 67-69.    He made his

determination of the Claimant’s physical residual functional

capacity assessment based on his review of the record, rather

than on his own observations of the Claimant.     Tr. at 71.   This




                                 9
further suggests to the court the validity of the decision of

the ALJ to give this opinion lesser weight.


            Accordingly, the magistrate judge did not err in

concluding that the ALJ’s step four finding that Claimant

retained the capacity to perform his past relevant work is

supported by substantial evidence.


                           III. Conclusion



            Accordingly, having received the PF&R and Claimant’s

objections, and having reviewed the record de novo, it is

ORDERED:


            1. That the Claimant’s objections to the PF&R be, and

hereby are, overruled;


            2. That the proposed findings and recommendations of

the magistrate judge be, and hereby are, adopted in their

entirety;


            3. That the Claimant’s request for judgment on the

pleadings be, and hereby is, denied;


            4. That the Commissioner’s request for judgment on the

pleadings be, and hereby is, granted;




                                 10
         5. That the decision of the Commissioner be, and

hereby is, affirmed; and


         6. That the Claimant’s action be, and hereby is,

dismissed and removed from the docket of the court.


         The Clerk is directed to forward all copies of this

judgment order to all counsel of record and the United States

Magistrate Judge.

                              ENTER: July 2, 2019




                               11
